Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to the Amendment dated August 25, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Claim Rejections - 35 USC § 103
I.	Claims 22-24, 29-37, 40-42 and 44 have been rejected under 35 U.S.C. 103 as being 
unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883).
	The rejection of claims 22-24, 29-37, 40-42 and 44 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315), Benaben et al. and GB 2534883 (‘883) has been withdrawn in view of Applicant’s amendment.

II.	Claims 25-28 have been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in 

view of Kwok et al. (US Patent Application Publication No. 2018/0030608 A1).
	The rejection of claims 25-28 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315), Benaben et al. and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Kwok et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 38 has been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Chen et al. (US Patent Application Publication No. 2015/0144495 A1).
	The rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315), Benaben et al. and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of Chen et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claim 43 has been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of IE 46366 (‘366).

	The rejection of claim 43 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315), Benaben et al. and GB 2534883 (‘883) as applied to claims 22-24, 29-37, 40-42 and 44 above, and further in view of IE 46366 (‘366) has been withdrawn in view of Applicant’s amendment.

V.	Claim 45 has been rejected under 35 U.S.C. 103 as being unpatentable over Konopka et al. (US Patent Application Publication No. 2018/0016697 A1) in view of WO 2018/167315 (‘315), Benaben et al. (US Patent Application Publication No. 2015/0292098 A1) and GB 2534883 (‘883).
	The rejection of claim 45 under 35 U.S.C. 103 as being unpatentable over Konopka et al. in view of WO 2018/167315 (‘315), Benaben et al. and GB 2534883 (‘883) has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
I.	Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 24
	lines 1-2, “wherein the voltage consists of a DC voltage, a pulsed DC voltage, or a combination thereof” is new matter.

	Applicant’s specification discloses that “[t]he metal precursor used in the coating composition can be selected from a metal precursor capable of providing a metal coating upon exposure to pulsed voltage and/or DC voltage” (pages 12-13, [056]).
	Applicant’s specification does not disclose the combination of a DC voltage and a pulsed DC voltage. Is this like a DC voltage superimposed with a pulsed DC voltage? 
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claim 24. Applicant has not provided the page number and line numbers from the specification as to where the new limitation is coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

II.	Claims 25-28 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25
	lines 1-2, it appears that “a pulsed DC voltage” is the same as the pulsed DC voltage 

recited in claim 24, line 2. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 27
	lines 1-2, recite “wherein the coating composition comprises ZrF4 as the metal precursor”.
	Claim 22, lines 4-7, recite “a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir; and a halide selected from a fluoride or a bromide”. 
It is unclear from the claim language what the relationship is between the ZrF4 and the refractory metal compound. Is ZrF4 further limiting the refractory metal salt compound?

Claim 28
	lines 1-2, recite “wherein the coating composition comprises TiF4 as the metal precursor”.
	Claim 22, lines 4-7, recite “a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir; and a halide selected from a fluoride or a bromide”. 
It is unclear from the claim language what the relationship is between the TiF4 and the 

refractory metal compound. Is TiF4 further limiting the refractory metal salt compound?

Claim 40
	lines 1-3, recite “wherein the metal precursor is selected from ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5”.
	Claim 22, lines 4-7, recite “a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir; and a halide selected from a fluoride or a bromide”. 
It is unclear from the claim language what the relationship is between the ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5 and the refractory metal compound. Is ZrF4, TiF4, WF4, NbF4, NbF5, TaF3, TaF5, HfF4, VF3, VF4, IrF4, IrF5, ZrBr4, TiBr4, WBr4, NbBr4, NbBr5, TaBr3, TaBr5, HfBr4, VBr3, VBr4, IrBr4, or IrBr5 further limiting the refractory metal salt compound?

Claim 41
	lines 2-3, recite “wherein the metal precursor is ZrF4”.
	Claim 22, lines 4-7, recite “a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir; and a halide selected from a fluoride or a bromide”. 
It is unclear from the claim language what the relationship is between the ZrF4 and the 

refractory metal compound. Is ZrF4 further limiting the refractory metal salt compound?

Claim 42
	lines 2-3, recite “wherein the metal precursor is TiF4.
Claim 22, lines 4-7, recite “a metal precursor that is a refractory metal salt compound comprising a refractory metal selected from Zr, Ti, V, Cr, Mn, Nb, Mo, Tc, Ru, Rh, Hf, Ta, W, Re, Os, or Ir; and a halide selected from a fluoride or a bromide”. 
It is unclear from the claim language what the relationship is between the TiF4 and the 
refractory metal compound. Is TiF4 further limiting the refractory metal salt compound?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 22-23, 29-38 and 40-44 define over the prior art of record because the prior art does not teach or suggest a method comprising the steps of combining and exposing as presently clamed, esp., a substrate such that at least a portion of the substrate is immersed in the coating composition.
	Claim 45 defines over the prior art of record because the prior art does not teach or suggest a method comprising the steps of combining and exposing as presently claimed, esp., a substrate such that at least a portion of the substrate is immersed in the coating composition.
	The prior art does not contain any language that teaches or suggests the above. Konopka et al. do not teach a substrate such that at least a portion of the substrate is 

immersed in the coating composition. Therefore, a person skilled in the art would not have 
been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be 
established.
Claims 40-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        September 6, 2022